Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                CASE NO.:

  HOUSING OPPORTUNITIES PROJECT
  FOR EXCELLENCE, INC., and MIKEL STEPHANIE BRUCE

         Plaintiffs

  vs.

  HIDDEN GROVE, LTD, d/b/a HIDDEN GROVE APARTMENTS
  and TRG MANAGEMENT COMPANY, LLP.

        Defendants
  _______________________________________________________/

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         COMES NOW, the Plaintiffs, HOUSING OPPORTUNITIES PROJECT FOR

  EXCELLENCE, INC., and MIKEL STEPHANIE BRUCE by and through the undersigned

  counsel, hereby bring this suit for injunctive, monetary, and declarative relief against

  Defendants, HIDDEN GROVE, LTD, d/b/a HIDDEN GROVE APARTMENTS and TRG

  MANAGEMENT COMPANY, LLP., and in support states and alleges as follows:

         1.      This is an action for declaratory judgment, permanent injunctive relief, and

  damages against Defendants for engaging in a pattern or practice of illegal discrimination based

  on race in violation of the Fair Housing Act of 1968, as amended by the Fair Housing

  Amendments Act of 1988, 42 U.S.C. §§ 3601 et seq.

         2.      The Plaintiff, HOUSING OPPORTUNITIES PROJECT FOR EXCELLENCE,

  INC. (hereinafter HOPE), is a private, federally funded, fair housing, Florida not-for-profit, 501

  (c) 3 corporation established in 1988, one of three in Florida dedicated to eliminating housing

  discrimination and promoting fair housing. HOPE employs a three-tiered system of private
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 16

                                                             HOPE, Inc. and Bruce v. Hidden Grove
                                                                                        Complaint

  enforcement, education, outreach, and counseling to achieve its mission to fight housing

  discrimination in Miami-Dade and Broward Counties and ensure equal housing opportunity

  throughout Florida. Its programs are designed to ensure that people are offered the right to select

  housing of their choice without discrimination based on race, religion, color, national origin, sex,

  disability, marital or familial status, or such other protected classes as may be conferred by

  federal, state or local laws. HOPE is the only private not-for-profit fair housing organization in

  Miami-Dade and Broward Counties engaged in testing for fair housing law violations and

  pursuing enforcement of meritorious claims.

         3.      Plaintiff, MIKEL STEPHANIE BRUCE, (hereinafter BRUCE) is a single

  African-American woman who has a two-year-old son and resides in Miami-Dade County, FL

  and is otherwise sui juris.

         4.      Defendant, HIDDEN GROVE, LTD (hereinafter “HIDDEN GROVE”) is a

  Florida limited liability company, doing business in Miami-Dade Florida. HIDDEN GROVE

  owns and operates HIDDEN GROVE APARTMENTS, located at 13815 SW 271st Ter,

  Homestead, FL 33032.

         5.      Defendant, TRG MANAGEMENT COMPANY, LLP., (hereinafter “TRG”) is a

  Florida Limited Liability Partnership that is the professional apartment management division of

  the Related Group. TRG Management is the property manager of HIDDEN GROVE

  APARTMENTS and many other multifamily apartment communities in the State of Florida,

  with over 20,000 residential units currently under their care.

                                                FACTS

         6.      On July 7, 2020, BRUCE called HIDDEN GROVE APARTMENTS and inquired

  about the availability of a two bedroom/ two-bathroom apartment.




                                             Page 2 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 16

                                                            HOPE, Inc. and Bruce v. Hidden Grove
                                                                                       Complaint

         7.      At the time, she was advised by Viviana Freire, a leasing consultant at HIDDEN

  GROVE APARTMENTS, that a unit was available, and that BRUCE would need to fill out an

  application, bring IDs, Social Security Card, $85.00 application fee and $300 money order for a

  deposit.

         8.      BRUCE filled out an application for a two bedroom/two-bathroom apartment at

  HIDDEN GROVE APARTMENT, with her paperwork, and paid an $85.00 application fee, and

  paid a $350.00 deposit fee.

         9.      After inputting her information, Ms. Freire advised BRUCE that her application

  was denied, and it was either something on her credit report or her criminal record. BRUCE

  stated that she had a misdemeanor on her criminal record, but adjudication was withheld, and she

  did not have a conviction. Ms. Freire advised BRUCE that she could complain to the company

  that did the background search.

         10.     According to the Statement of Qualifications that is provided to potential

  applicants to HIDDEN GROVE APARTMENTS –

         Criminal background: Criminal background will be reviewed for all adult
         members of the household who have satisfactorily met all above income,
         credit, and rental history criteria.

         •      A history of any criminal conviction is not a denial of a rental
                application in all cases; criminal history is evaluated based on the nature
                and time of the conviction, as well as any relevant mitigating
                information provided by the applicant. Criminal history screening will
                not consider arrests, charges, expunged convictions, convictions
                reversed on appeal, offenses where adjudications was withheld or
                deferred, pardoned convictions, vacated convictions, and sealed juvenile
                records.
         •      Felony conviction for 1) the manufacture, sale, or distribution of a
                controlled substance; 2) arson; or 3) homicide will, in most cases,
                result in a denial of the application. Current registration as a sexual
                offender will result in automatic denial of the application.




                                            Page 3 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 16

                                                            HOPE, Inc. and Bruce v. Hidden Grove
                                                                                       Complaint

         •      If the criminal history screening produces any relevant conviction, you
                will be given notice of the specific information from the screening that
                creates the concern and will have an opportunity to provide any
                additional information for us to consider in the evaluation of your
                application.

         11.     At the time, BRUCE advised the leasing agent that she did not have a conviction;

  notwithstanding her pleas, she was advised to complain directly to the entity that does the

  criminal records search for Defendant – LeasingDesk Screening.

         12.     Ms. Bruce contacted LeasingDesk by telephone shortly after she was denied

  housing at HIDDEN GROVE to determine the reasons why she was disqualified from housing.

  Ms. Bruce desired to obtain this information so she could request that HIDDEN GROVE would

  approve her tenancy.

         13.     BRUCE called LeasingDesk Screening and explained that adjudication was

  withheld on misdemeanor trespass and that she did not have a criminal record. The person at

  LeasingDesk insisted that the personnel at HIDDEN GROVE should be calling them, and not

  BRUCE.

         14.     BRUCE contacted her public defender and received records demonstrating that

  her misdemeanor adjudication was withheld and filed an appeal of her criminal record

  determination with LeasingDesk demonstrating the state of her criminal record.

         15.     Notwithstanding her proffer to LeasingDesk, they sent a letter on July 17, 2020

  indicating that the record for her criminal record was derived from the public records and was

  accurate. The records demonstrated that she was arrested for misdemeanor trespass which

  resulted in a withhold of adjudication and resisting officer without violence, in which this charge

  was nolle prossequi.




                                             Page 4 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 16

                                                                HOPE, Inc. and Bruce v. Hidden Grove
                                                                                           Complaint

          16.    On July 28, 2020, BRUCE called HIDDEN GROVE again and again stated that

  she did not have a criminal conviction, and a TRG manager at HIDDEN GROVE advised her

  that she was denied because of her criminal record. She then advised that BRUCE that she could

  not live in HIDDEN GROVE and could only re-apply if she expunged her record.

          17.    BRUCE complained to HOPE, Inc., and HOPE sent a series of testers to

  HIDDEN GROVE to determine their leasing practices.

          18.    HOPE also advocated on Ms. Bruce’ behalf to Defendants regarding their unfair

  screening practices.

          19.    During this time, BRUCE and her infant were homeless, and resorted to sleeping

  on a family member’s couch.

          20.    Due to HOPE’s demand and advocacy Defendants decided that their practice was

  in error and allowed Ms. BRUCE to rent a unit at HIDDEN GROVE beginning in November

  2020.

  Defendants Screening Practices

          21.    Upon information and Belief, Defendants use LeasingDesk by Real Page to

  screen applications for potential residents.

          22.    LeasingDesk Resident Screening reports enable landlords and property

  management companies to access a rental payment history database and an in-depth criminal

  background and rental credit checks.

          23.    The residential screening report returns a single-score result in a “pass-fail”

  format—based on credit, criminal, sex offender, rental history, evictions, and predictive end-of-

  lease cost—in just seconds.




                                                 Page 5 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 16

                                                             HOPE, Inc. and Bruce v. Hidden Grove
                                                                                        Complaint

          24.    Part of the LeasingDesk software allows a property management company to

  purchase a premium feature that automatically classifies criminal offenses into 34 categories

  based on their nature/type and severity. As such, a management company can specify, through

  scoring model settings, how to treat each offense, based on not only the nature/type and severity

  of the offense but also the degree and/or age of the offense.

          25.    The Defendants either did not purchase the premium feature from LeasingDesk

  or purchased the premium feature in which the severity of a criminal record could be set, and

  did not set such system to only include felony conviction for 1) the manufacture, sale, or

  distribution of a controlled substance; 2) arson; or 3) homicide, and exclude arrests, charges,

  expunged convictions, convictions reversed on appeal, offenses where adjudications was

  withheld or deferred, pardoned convictions, vacated convictions, and sealed juvenile records.

          26.    Defendant also did not provide LeasingDesk with any information that would

  have allowed LeasingDesk to take these factors into account to determine whether Ms. Bruce’s

  criminal record was “disqualifying.” Nor did Defendant advise LeasingDesk that their

  determination on the criminal record check was incorrect or did not meet their occupant

  policies.

          27.    Furthermore, Defendant failed to train their employees or managers as to the

  specific circumstances on a criminal record that would be disqualifying to a tenant, but instead

  provides their employees and managers with an immense degree of subjective determination as

  to when, and what types of adjudication or criminal records would result in a denial of tenancy.

          28.    In determining that Ms. Bruce’s arrest record disqualified her from living at

  HIDDEN GROVE, Defendants did not take into account the fact that there were no convictions

  against Ms. Bruce, the nature or recency of Ms. Bruce’s arrest, the outcome of the case, the facts




                                             Page 6 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 16

                                                             HOPE, Inc. and Bruce v. Hidden Grove
                                                                                        Complaint

  or circumstances surrounding the alleged criminal conduct, or any other factor related to

  whether Ms. Bruce (or her infant) posed any actual threat to safety or property.

          29.     Had Defendant appropriately screened Ms. Bruce, she would have been able to

  move into HIDDEN GROVE in July 2020. As a result of Defendants’ actions and its

  determination that his criminal record disqualified her from tenancy, Ms. Bruce and her infant

  were homeless for almost four months.

          30.     Defendant’s policy or practice of making automated determinations or

  subjective determinations, without individualized assessments, that applicants are disqualified

  from rental housing because of the existence of a criminal record has an unlawful disparate

  impact on African Americans.

          31.     African Americans      are arrested, convicted,      and incarcerated at       rates

  disproportionate to their share of the general population. 1 This is true nationally, and in Florida

  where Ms. Bruce lives. Defendant’s policy of disqualifying people from rental housing based

  solely on the existence of a charge or conviction record has a predictable disparate impact on

  African Americans.

          32.     In April 2016, the U.S. Department of Housing and Urban Development

  (HUD)issued guidance on the application of Fair Housing Act standards to the use of criminal

  records in housing-related activities. Specifically, the guidance addresses disparate impact

  liability when an individual’s criminal history forms the basis for an adverse housing action, such

  as a refusal to rent.



          1
            See generally U.S. Dep’t of Housing & Urban Dev., Office of General Counsel, Guidance on
  Application of Fair Housing Act Standards to the Use of Criminal Records by Providers of Housing and
  Real             Estate-related          Transactions            (Apr.           4,           2016),
  https://www.hud.gov/sites/documents/HUD_OGCGUIDAPPFHASTANDCR.PDF
   [hereinafter “HUD Guidance”].


                                             Page 7 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 16

                                                                   HOPE, Inc. and Bruce v. Hidden Grove
                                                                                              Complaint

          33.        HUD determined by analyzing national criminal records data that a policy that

  restricts access to housing solely because of a criminal record has a discriminatory effect because

  it disproportionately harms African American applicants. 2

          34.        African Americans are more likely than whites to be arrested, charged with a

  crime, convicted, and incarcerated. 3 As HUD notes, more than 100 million people are

  estimated to have a criminal record of some kind,4 and more than 2.2 million people are currently

  incarcerated, with an average of 650,000 people released each year. 5 These individuals are

  disproportionately African- American and Latino.

          35.        Nationally, African Americans are incarcerated at more than five times the rate

  of whites. 6

          36.        African Americans comprise 36% of U.S. prisoners but only 12% of the

  total population. By contrast, 34% of prisoners are white even though whites represent 62% of

  the total U.S. population. 7

          37.        Racial and ethnic disparities among prisoners are even more pronounced in

  Miami-Dade, where HOPE operates, and Ms. Bruce lives.




          2
              HUD Guidance at 2-4
          3
              Id. at 2-3.

          4
            Id. at 1 (citing Bureau of Justice Statistics, U.S. Dep’t of Justice, Survey of State Criminal
  History Information Systems, 2012, at 3 (Jan. 2014),
  https://www.ncjrs.gov/pdffiles1/bjs/grants/244563.pdf
          5
           Id. (citing E. Ann Carson, Bureau of Justice Statistics, U.S. Dep’t of Justice, Prisoners in 2014
  (Sept. 2015) at 29, Appendix tbls. 1 and 2, http://www.bjs.gov/index.cfm?ty=pbdetail&iid=5387 )
          6
              The term “white” is used herein to describe non-Hispanic whites
          7
              See supra note 12.


                                                  Page 8 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 16

                                                                    HOPE, Inc. and Bruce v. Hidden Grove
                                                                                               Complaint

          38.        In Miami-Dade, African Americans are incarcerated at 2.5 times the rate of

  whites, and 46% of all defendants in criminal proceedings are Black. 8

          39.        One out of every three African-American males in the U.S. can expect to go

  to prison at some point in his lifetime. By contrast, only one in 17 white males can expect the

  same fate. 9 In other words, African-American males are six timesmore likely than white males to

  be incarcerated.

          40.        Over 95 percent of inmates are eventually released. 10 As HUD notes, when

  these individuals, who are disproportionately African-American and Latino, are released from

  prisons and jails, their ability to access safe and affordable housing is critical to their successfully

  re-entry, yet they encounter significant barriers to securing housing because of their criminal

  histories. 11

          41.        HUD further explains that individuals who are convicted of crimes but

  never incarcerated, and even those who are arrested and/or charged but never convicted, also

  face significant barriers to securing housing. 12 These individuals are also disproportionately

  African- American.




          8
            Research Report: Unequal Treatment: Racial and Ethnic Disparities in Miami-Dade Criminal Justice,
  found at https://www.aclufl.org/sites/default/files/6440miamidadedisparities20180715spreads.pdf

          9
             The Sentencing Project, Report of The Sentencing Project to the United Nations Human Rights
  Committee Regarding Racial Disparities in the United States Criminal Justice System, at __ (Aug. 2013),
  http://sentencingproject.org/wp-content/uploads/2015/12/Race-and-Justice-Shadow-Report-ICCPR.pdf.
          10
            Bureau of Justice Statistics, U.S. Dep’t of Justice, Reentry Trends in the United States, at 1,
  http://www.bjs.gov/content/pub/pdf/reentry.pdf.
          11
               HUD Guidance at 1-2.
          12
               Id.



                                                  Page 9 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 10 of 16

                                                                   HOPE, Inc. and Bruce v. Hidden Grove
                                                                                              Complaint

              42.   Nationally, African Americans and Latinos are arrested at a rate that is two to

   three times their proportion of the general population. 13 Overall, African Americans are arrested

   at a rate of more than double their share of the general population. 14 African American comprise

   42%of all arrestees in Miami-Dade but only 18% of the total population. 15

              43.   One of the most common ways that the public interacts with police is during

   traffic stops, with an estimated 20 million Americans stopped each year for traffic violations.16

   Nationally, African-American drivers are stopped at nearly 1.5 times the rate of white drivers.

   African- American drivers are approximately twice as likely as white drivers to be searched

   and arrestedduring traffic stops. 17

              44.   As a result of these clear racial disparities, African Americans are much more

   likely than whites to have criminal records that appear in LeasingDesk’s national database.

   Consequently, they are disproportionately likely to be denied housing when Defendant reports to

   housing providers that their criminal records are disqualifying.

              45.   A policy that has a disparate impact may be permissible under the Fair Housing

   Act if it is necessary to achieve a legitimate business interest, and there is no less discriminatory

   alternative that would achieve that interest. Defendant’s use of arrests and/or charges, without


            See U.S. Equal Employment Opportunity Commission, EEOC Enforcement Guidance, Number
              13

   915.002 (Apr. 25, 2012), http://www.eeoc.gov/laws/guidance/arrest_conviction.cfm [hereinafter EEOC
   Guidance].

             See HUD Guidance at 3 (citing See FBI Criminal Justice Information Services Division, Crime
              14

   in the United States, 2013, tbl.43A, available at: https://www.fbi.gov/about-us/cjis/ucr/crime-in-the-
   u.s/2013/crime-in-the-u.s.-2013/tables/table-43 (Fall 2014)).

             https://metropolitan.fiu.edu/research/periodic-publications/hot-topics/racial-disparities-
              15

   graphic.pdf
         16
            Emma Pierson, et al., A Large-Scale Analysis of Racial Disparities in Police Stops across the
   United States, at 1 (2017), https://5harad.com/papers/traffic-stops.pdf
         17
               Id


                                                 Page 10 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 11 of 16

                                                                  HOPE, Inc. and Bruce v. Hidden Grove
                                                                                             Complaint

   convictions, to determine that applicants, including Ms. Bruce, are disqualified from rental

   housing cannot be justified by a legitimate business purpose. The fact of an arrest does not

   constitute proof of past misconduct 18. and is not a reliable basis upon which to evaluate the

   potential risk to resident safety or property. 19 Defendants’ disqualification decision based on a

   prior arrest are also not necessary to achieve the goal of improving safety because they fail to

   consider information about the nature, seriousness, type, or recency of the underlying offense or

   information about what the applicant has done since the conviction. 20

           46.        By adequately training their employees to conduct an individualized assessment

   into each applicant’s criminal history, Defendant could achieve any legitimate business interest

   such as protecting resident safety and property. This approach would have a less discriminatory

   effect because fewer African-American would be disqualified from rental housing when, like

   Ms. Bruce, they present no realistic risk to safety or property.

           47.        Defendant’s policy or practice of declaring applicants disqualified for rental

   housing based on criminal records also constitutes intentional discrimination based on race.

   Defendant’s discriminatory intent can be inferred because, upon information, it is aware of the

   overwhelming racial and ethnic disparity among those with criminal records, and of the obvious

   less discriminatory alternatives.

           48.        Defendant’s discriminatory tenant screening product, including its disqualification

   of housing applicants with criminal records without individualized consideration, and the


           18
               See also Schware v. Bd of Bar Examiners, 353 U.S. 232, 241 (1957) (explaining “[t]he mere
   fact that a man has been arrested has very little, if any, probative value in showing that he has engaged in
   any misconduct. An arrest shows nothing more than that someone probably suspected the person
   apprehended of an offense.”).
           19
                See HUD Guidance at 5.
           20
                Id.


                                                 Page 11 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 12 of 16

                                                              HOPE, Inc. and Bruce v. Hidden Grove
                                                                                         Complaint

   disparate impact its policies and practices have on African-American applicants, frustrate

   HOPE’s mission of eliminating housing discrimination and ensuring that all people have mission

   of eliminating housing discrimination and ensuring that all people have equal access to the

   housing of their choice. To counteract this frustration of its mission, HOPE had to divert its

   scarce resources to confront Defendant’s discriminatory actions.

          49.     Upon information, Defendant is aware of the HUD guidance on the use of the

   criminal records in tenant screening decisions; of the overwhelming racial and ethnic disparities

   in the criminal justice system and consequently the discriminatory effect of automatic

   disqualification; and of the obvious less discriminatory alternatives of doing individualized

   assessments or providing sufficient information to housing providers to allow them to do so.

   Defendant’s discriminatory intent can be inferred from the fact that, despite this knowledge, it

   continues to offer a screening service to housing providers that, without justification, adversely

   harms African Americans.

          50.     Defendant’s discriminatory criminal records screening causes significant harm both

   in the sheer number of people affected and in terms of the consequences for individuals reentering

   society and the well-being of our communities. At the same time as the number of individuals

   with criminal records has skyrocketed, it has become significantly easier to identify and ban

   people with criminal records because of companies, like LeasingDesk, which provide near-

   instant background checks based on databases from multiple data sources. 21 Indeed, in 2005,

   80% of members of the National Multi- Housing Council, which is comprised of large rental




          21
             See Rebecca Oyama, Do Not (Re)enter: The Rise of Criminal Background Tenant Screening
   As A Violation of the Fair Housing Act, 15 Mich. J. Race & L. 181, 187 (2009)(explaining that people
   with criminal records now face “unprecedented stigmatization” because of technological advances in
   commercial background checks).


                                             Page 12 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 13 of 16

                                                                  HOPE, Inc. and Bruce v. Hidden Grove
                                                                                             Complaint

   companies, reported that they screenprospective tenants for criminal history, 22 and that number is

   likely even higher today.

           51.       The harm to these individuals, their families, and the well-being of our society

   cannot be overstated. As HUD has recognized, “[w]hen individuals are released from prisons and

   jails, their ability to access safe, secure, and affordable housing is critical to their successful reentry

   to society.” 23

           52.       Researchers have explained “how the increasing numbers of people leaving

   carceral institutions face an increased risk for homelessness and, conversely, how people

   experiencing homelessness are vulnerable to incarceration.” 24 Research has also found a causal

   link between a former prisoner’s ability to find stable housing and the likelihood of reoffending. 25

           53.       Defendant’s discriminatory tenant screening product, including its disqualification

   of housing applicants with criminal records without individualized consideration and the

   disparate impact its policies and practices have on African-American applicants and applicants

   with disabilities frustrate HOPE’s mission of eliminating housing discrimination and ensuring

   that all people have equal access to the housing of their choice.

           54.       Defendants’ failure to adequately screen its applicants with any form of criminal

   history has made it substantially more difficult for Florida residents with criminal records, who



           22
              David Thacher, The Rise of Criminal Background Screening in Rental Housing, 33 Law &
   Soc. Inquiry 5, 12 (2008).
           23
                HUD Guidance at 1.
           24
             Stephen Metraux, et al., Incarceration and Homelessness, 2007 National Symposium on
   Homelessness Research, at , https://www.huduser.gov/portal//publications/pdf/p9.pdf.
           25
              Caterina Gouvis Roman and Jeremy Travis, The Urban Inst., Taking Stock: Housing,
   Homelessness,    and    Prisoner     Reentry,  at 7-10 (Mar.  8,     2004),  available   at
   http://www.urban.org/publications/411096.html.


                                                Page 13 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 14 of 16

                                                               HOPE, Inc. and Bruce v. Hidden Grove
                                                                                          Complaint

   are disproportionately African American, to find safe and affordable housing, directly and

   significantly frustrating HOPE’s mission of eliminating discriminatory barriers and ensuring equal

   housing opportunities for all.

          55.     To counteract this frustration of its mission, HOPE has had to divert its scarce

   resources to confront Defendants’ discriminatory actions.

          56.     As a direct result of Defendant’s actions, HOPE diverted resources from other

   activities in order to investigate Defendant’s conduct and assist individuals who have been denied

   housing as a result of its actions, including Ms. Bruce.

          57.     As a result of diverting its resources to address Defendant’s discriminatory conduct,

   HOPE has been unable to devote as much time and resources to other activities, including

   education and outreach aimed at other protected classes and direct assistance to individuals who

   experience housing discrimination.

          58.     Until Defendant’s unlawful, discriminatory conduct permanently ceases, its actions

   with continue to injure HOPE by, inter alia:

            a.    interfering with its efforts intended to ensure equal access to housing;

            b.    requiring the commitment of its scarce resources, including staff time and

            funding, to investigate and counteract Defendant’s discriminatory conduct, thus

            diverting those resources away from HOPE’s other activities and services; and

            c.    frustrating HOPE’s mission to ensure that all residents have access to the

            housing of their choice, free from discrimination.

                                   CAUSES OF ACTION
                 COUNT I: National Origin Discrimination in Violation of theFair
                            Housing Act, 42 U.S.C. §§ 3601 et seq.




                                              Page 14 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 15 of 16

                                                                HOPE, Inc. and Bruce v. Hidden Grove
                                                                                           Complaint

                                       (on behalf of all Plaintiffs)

           59.     Plaintiffs repeat and re-allege paragraphs one to 58 of the Complaint as though

   fully set forth herein.

           60.     Defendant’s     policies   and   practices    of    criminal   screening   have   a

   disproportionate adverse impact on African Americans as compared to similarly situated

   whites. This disproportionate impact is the direct result of Defendants’ tenant screening that

   automatically and without an individualized assessment determines and reports to a housing

   provider that an applicant is disqualified for rental housing based on the existence of a criminal

   record. This policy is not necessary to achieve any substantial, legitimate, nondiscriminatory

   interest.

           61.     Defendant’s policies and practices have the intention to discriminate based

   on race. Defendant is aware of the overwhelming disparate impact of automatic disqualification

   of applicants with criminal records and of the less discriminatory alternatives, yet it continues to

   denies housing to African Americans based upon subjective determinations of criminal records.

           62.     Defendant’s policies and practices constitute unlawful discrimination in

   violation of the Fair Housing Act, 42 U.S.C. § 3604, by:

                   a. making housing unavailable on the basis of race and national origin in

                       violation of42 U.S.C. § 3604(a); and

                   b. providing different terms and conditions and discriminating in the provision

                       of services in connection with housing on the basis of race and national

                       origin in violation of 42 U.S.C. § 3604(b).

           63.     Plaintiffs have been injured by Defendant’s discriminatory conduct and

   suffered damages as a result.




                                              Page 15 of 16
Case 1:21-cv-21177-XXXX Document 1 Entered on FLSD Docket 03/26/2021 Page 16 of 16

                                                               HOPE, Inc. and Bruce v. Hidden Grove
                                                                                          Complaint

          64.     Defendant’s conduct was intentional, willful, and made in reckless disregard for

   the known rights of others.

          WHEREFORE,             Plaintiffs,   HOUSING     OPPORTUNITIES         PROJECT       FOR

   EXCELLENCE, INC. demands judgment against the Defendants, HIDDEN GROVE, LTD,

   d/b/a HIDDEN GROVE APARTMENTS and TRG MANAGEMENT COMPANY, LLP, to

   enjoin Defendants from discriminating against Plaintiffs and award appropriate injunctive relief,

   compensatory, punitive damages, and attorneys’ fees and costs.

   PLAINTIFFS DEMAND A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL BY
   JURY IS PERMITED.


          Respectfully submitted this 26th day of March, 2021



         By: /s/ Matthew W. Dietz                     By: /s/ J. Courtney Cunningham
         MATTHEW W. DIETZ, ESQ.                       J. Courtney Cunningham, Esq.
         Florida Bar No.: 0084905                     FBN: 628166
         Disability Independence Group, Inc.          J. COURTNEY CUNNINGHAM, PLLC
         2990 Southwest 35th Avenue                   8950 SW 74th Court, Suite 2201
         Miami, Florida 33133                         Miami, FL 33156
         Tel: (305) 669-2822                          T: 305-351-2014
         Fax: (305) 442-4181                          cc@cunninghampllc.com
         Mdietz@justDIGit.org
         aa@justdigit.org

         Counsel for Plaintiff                        Counsel for Plaintiff




                                               Page 16 of 16
